          Case 2:17-cv-00850-APG-NJK Document 136 Filed 04/19/21 Page 1 of 2




 1
 2
 3
 4
 5
 6                              UNITED STATES DISTRICT COURT
 7                                      DISTRICT OF NEVADA
 8
     ANTHONY FESTA,
 9                                                          Case No. 2:17-cv-00850-APG-NJK
             Plaintiff(s),
10                                                                         Order
     v.
11
     NEVADA DEPARTMENT OF
12   CORRECTIONS, et al.,
13           Defendant(s).
14         This case was filed more than four years ago. On February 2, 2021, the Court granted the
15 request to stay the case to discuss settlement and, if a settlement was not reached, ordered a
16 proposed schedule be filed by April 16, 2021. Docket No. 133. It appears the parties discussed
17 settlement one time during this period, on February 18, 2021. See Docket No. 135 at 2. The parties
18 agreed that no further discussions were necessary. See id. On April 16, 2021, the parties filed a
19 partially-agreed upon proposed schedule to effectively restart the clock in this case. See id. at 2-3
20 (requesting new 180-day discovery period); see also Local Rule 26-1(b)(1) (providing default
21 discovery period of 180 days). No explanation has been provided as to why the schedule should
22 be completely reset in this case. Cf. Gonzalez v. Diamond Res. Int’l Mktg., Inc., 2020 WL
23 4925702, at *2 n.5 (D. Nev. Aug. 21, 2020) (once a stay is lifted, the Court will typically “return
24 the parties to the status quo as it existed at the time the stay was imposed”).
25         The Court hereby SETS a telephonic hearing for 3:00 p.m. on April 27, 2021. Plaintiff
26 and counsel shall appear telephonically by calling the Court conference line at 877-402-9757 at
27 least five minutes prior to the hearing. The conference code is 6791056. In order to ensure a clear
28

                                                     1
         Case 2:17-cv-00850-APG-NJK Document 136 Filed 04/19/21 Page 2 of 2




 1 recording of the hearing, the call must be made using a land line phone. Cell phone calls, as well
 2 as the use of a speaker phone, are prohibited.
 3         IT IS SO ORDERED.
 4         Dated: April 19, 2021
 5                                                             ______________________________
                                                               Nancy J. Koppe
 6                                                             United States Magistrate Judge
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    2
